Citation Nr: 1325190	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  06-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for a degenerative disc disease of the cervical spine.

2.  Entitlement to an initial compensable disability rating for a residual  appendectomy scar.

3.  Entitlement to a compensable disability rating for chondromalacia of the right knee.

4.  Entitlement to a compensable disability rating for tinea pedis of the right foot.

5.  Entitlement to a compensable disability rating for left ankle sprain.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for left testicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to April 1985 and from January 2003 to August 2004, with additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

The case was most recently before the Board in August 2011, at which time the Board remanded the claims to the RO via the Appeals Management Center (AMC) for initial consideration of evidence and readjudication.  In a September 2012 Supplemental Statement of the Case, the AMC continued the denial of the claims.  The case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the most recent August 2011 remand, the Board directed the RO to consider evidence that had been associated with the claims file since the claims were last adjudicated in an August 2006 Statement of the Case.  The evidence associated with the claims file since the August 2006 Statement of the Case included the Veteran's service personnel and treatment records from his service in the Army Reserves, VA medical records dated from July 2006 to April 2010, and a May 2010 VA examination report.  The Board directed the RO to readjudicate the claims in light of this additional evidence and provide the Veteran and his representative with a Supplemental Statement of the Case reflecting the consideration of the new evidence.

The claims were readjudicated in the September 2012 Supplemental Statement of the Case.  However, the September 2012 Supplemental Statement of the Case does not reflect that the RO/AMC considered the records from the Veteran's reservist service or the May 2010 VA examination report.  Specifically, this evidence was not listed in the September 2012 Supplemental Statement of the Case, nor was it discussed in the reasons and bases portion of the determination.  As the Veteran's reservist records and the May 2010 examination report have not yet been considered by the RO, and the Veteran has not submitted a waiver of RO review, a remand is necessary.  38 C.F.R. § 19.37 (2012).  Consequently, on remand, this evidence must be considered by the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the appellant the right to compliance with the remand orders, as a matter of law).  

Moreover, the September 2012 Supplemental Statement of the Case reflects that the RO considered additional VA records dated through September 2012 in reaching a determination in this case.  However, the claims file and the Virtual VA (electronic) record only includes VA records dated as recently as May 2010.  Thus, on remand, the RO or the AMC must obtain the Veteran's outstanding VA records and any private records identified by the Veteran as relevant to the claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all outstanding VA treatment records dated from May 2010 to the present and any private medical records identified by the Veteran as relevant to the claims being remanded.

2.  The RO/AMC shall review the claims file to ensure that all necessary development has been completed in full and to determine whether any additional development, to include scheduling the Veteran for appropriate VA examination(s), is warranted.  If additional development is needed, it must be completed prior to any further adjudication of the Veteran's claims.  If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

3.  The RO/AMC shall, thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative shall be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANDOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


